DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, “the second blade” lacks antecedent basis.
Claim 19, “the second non-zero horizontal angle” lacks antecedent basis.
For purposes of examination, these limitations will be treated as though they have proper antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (“Williams”; 6,113,638).
Regarding claim 1, Williams discloses an implant (Fig. 7A) comprising a body 138, 140 and a bone fixation system in an interior area disposed between a superior surface of 138 and an opposite inferior surface of 140; 
the bone fixation system comprising at least one blade 142, 132/134 disposed within the interior area of the body in an insertion position, the at least one blade including a blade region 142 and a support region 132/134; 
the bone fixation system further including at least one strike plate 144 comprising a sloped surface (Fig. 7A); 
the support region of the at least one blade comprising an attachment region (surfaces facing the strike plate 144) attaching by assembly the at least one blade to the at least one strike plate; 
wherein the attachment region includes a ramp (surfaces are set at an angle; Fig. 7A); and 
wherein the sloped surface of the at least one strike plate 144 is configured to slide along the ramp to move the at least one blade from the insertion position to an impaction position (Fig. 7C), wherein at least a portion of the blade region of the at least one blade protrudes past one of the superior surface and inferior surface of the body in the impaction position (id.).
Regarding claim 3, there are at least first and second blades (e.g., first blades on the top and second blades on the bottom (Fig. 7A).
Regarding claim 4, at least a portion of the blade region 142 of the second blade protrudes past the inferior surface of the body in the impaction position (cf. Fig. 7A and 8B).
Regarding claim 6, Williams discloses an implant (Fig. 7A) comprising: 
a body 138, 140; and
a bone fixation system; 
the body including an interior area disposed between a superior surface and an opposite inferior surface spaced from the superior surface in a vertical direction (Fig. 7A); 
the bone fixation system including at least one blade 142, 132/134 disposed within the interior area of the body in an insertion position; 
the bone fixation system further including at least one strike plate 144 engaging the at least one blade in the interior area of the body, the at least one strike plate being configured to move the at least one blade from the insertion position to an impaction position in which at least a portion of the blade protrudes past one of the superior surface and inferior surface of the body (Fig. 7C); and 
the at least one blade including a first blade 142, wherein movement of the first blade from the insertion position to the impaction position is in a direction at a first non-zero angle with respect to the vertical direction (see, e.g., Figs. 7C, 7E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”; 6,113,638) in view of Weiman (8,398,713).
Williams discloses the claimed invention except for the sloped surface of the strike plate including a strike plate protrusion that fits inside a correspondingly shaped track in the attachment region of the blade and except for the blade being explicitly configured to extend back into the interior area of the body when the strike plate is pulled outwards from the body of the implant. 
Regarding claim 2, Weiman also discloses an implant with deployable vertebral engaging elements, e.g., 14, and teaches a strike plate protrusion, e.g., 348, that fits inside a correspondingly shaped track, e.g., 318, in an attachment region of the deployable vertebral engaging element (see, e.g., Figs. 45 and 46). The protrusion and track guide the elements of the implant to facilitate accurate and stable deployment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the implant of Williams with a strike plate protrusion that fits inside a correspondingly shaped track in an attachment region of the blade, in view of Weiman, to guide the blades and facilitate accurate and stable deployment.
Regarding claim 5, it is noted that the protrusion and track configuration would pull the blades back into the interior area of the body when the strike plate is pulled outwards from the body due to the positive connection between the protrusion and the track.
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”; 6,113,638).
Regarding claims 7 and 8, Williams discloses the claimed invention except for reciting the non-zero angle with respect to the vertical direction being explicitly 10-20 degrees or approximately 15 degrees. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the angle to be 10-20 degrees or approximately 15 degrees, e.g., to provide a desired level of curvature for a particular patient.
Regarding claims 9 and 10, Williams discloses the claimed invention, including, with respect to claim 10, movement of the second blade from the insertion position to the impaction position in a direction at a second non-zero angle with respect to the vertical direction (see, e.g., Fig. 7C, the blades deploy at an angle with respect to the vertical direction). However, Williams does not explicitly recite disposing the first and second blades that are on first and second sides of a lateral centerline of the body such that they deploy at respective first and second non-zero angles toward a vertical plane extending through the lateral centerline of the body. 
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to orient the first and second blades that are on first and second sides of a lateral centerline of the body in any desired manner including such that they such that they are oriented at respective first and second non-zero angles toward a vertical plane extending through the lateral centerline of the body (i.e., leaning in toward each other), e.g., to best engage viable bone of a particular patient. It is noted that the blades oriented in this manner would at least deploy in this same orientation. 
Regarding claim 11, Williams discloses the claimed invention except for the distal ends of the blades being located approximately in the vertical plane extending through the lateral centerline of the body when in an impaction position. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the blades at any desired location, including their distal ends being located approximately in the vertical plane extending through the lateral centerline of the body when in an impaction position, e.g., to engage the most viable bone of a particular patient.
Regarding claims 12-15, Williams discloses the claimed invention except for the blades being oriented in a horizontal plane at a non-zero angle with respect to an anterior-posterior axis of the body and the angle being in the range of 5-15 degrees or approximately 7 degrees. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the blades at any desired orientation including, in a horizontal plane, at a non-zero angle with respect to an anterior-posterior axis of the body, and to select an angle in the range of 5-15 degrees or approximately 7 degrees, e.g., to best engage viable bone of a particular patient. 
Regarding claim 16, Williams discloses an implant (Fig. 7A) comprising: 
a body 138, 140; and
a bone fixation system; 
the body including an interior area disposed between a superior surface and an opposite inferior surface spaced from the superior surface in a vertical direction (Fig. 7A); 
the bone fixation system including a first blade 142, 132 disposed within the interior area of the body in an insertion position; 
the bone fixation system further including at least one strike plate 144 engaging the first blade in the interior area of the body, the at least one strike plate being configured to move the first blade from the insertion position to an impaction position in which at least a portion of the blade protrudes past the superior surface (Fig. 7C); and 
the first blade including a first wall (see annotated Fig. 7A, below) and a second wall extending substantially parallel to one another and a third wall longer (e.g. along the entire width thereof) than the first wall and the second wall (annotated Fig. 7A, below) and extending between the first wall and the second wall such that the arrangement of the first wall, second wall, and third wall includes a U-shaped cross-section in a plane that is substantially perpendicular to the direction in which the first blade is configured to move (e.g., halfway down the tapered portion the cross-sectional shape would be U-shaped; see Fig. 7A, Detail View, below). 

    PNG
    media_image1.png
    377
    593
    media_image1.png
    Greyscale

Annotated Fig. 7A





    PNG
    media_image2.png
    333
    590
    media_image2.png
    Greyscale

Fig. 7A, Detail View

Williams does not explicitly recite the third wall of the first blade being oriented at a non-zero horizontal angle with respect to an anterior-posterior axis of the body. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the first blade, or any of the blades, at any desired orientation including the third wall of the first blade being oriented at a first non-zero horizontal angle with respect to an anterior-posterior axis of the body, e.g., to best engage viable bone of a particular patient. 
Regarding claims 17 and 18, it would have been further obvious to select the non-zero angle in the range of 5-15 degrees or approximately 7 degrees, e.g., to best engage viable bone of a particular patient. 
Regarding claim 19, it also would have been obvious to orient a second blade at the same non-zero angle as the first (see claim 16, supra), e.g., to best engage viable bone of a particular patient. 
Regarding claim 20 (see Annotated Fig. 7A and Fig. 7A, Detail View, supra; the fourth and fifth walls being analogous to the first and second walls, and the sixth wall being analogous to the third wall), Williams discloses a second blade having a fourth wall and a fifth wall extending substantially parallel to one another and a sixth wall longer than the fourth wall and the fifth wall and extending between the fourth wall and the fifth wall such that the arrangement of the fourth wall, fifth wall, and sixth wall has a U-shaped cross-section in a plane that is substantially perpendicular to the direction in which the second blade is configured to move (cf. analogous discussion above regarding claim 16).
Williams does not explicitly recite orienting the planes of the third and sixth walls at an oblique angle with respect to each other. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to orient the blades in any desired manner including the planes of the third and sixth walls at an oblique angle with respect to each other, e.g., to best engage viable bone of a particular patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,524,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of an implant comprising a body having an interior area, at least one blade and strike plate to deploy the blade(s), the blade being U-shaped and oriented at an angle in the vertical and horizontal planes. Where differences exist, the claims of the issued patent include more elements and are more specific (e.g., the U-shape of the blade and/or the non-zero angle in the vertical or horizontal plane in the independent claims). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent are generally mapped as follows:

Appl. 16/735,384
Pat. 10,524,930
1
1, 5
2
3, 4, 5
3
2
4
2
5
3, 4, 5
6
6
7
7
8
8
9
9
10
6, 10
11
11 
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773